Citation Nr: 1446997	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-09 310	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of a reduction from a 100 percent rating to a 40 percent rating for residuals of prostate cancer, including whether a higher rating is warranted.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 24, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Waco, Texas, RO. 

In May 2012, the Veteran raised the issue of whether he was unemployable due, in part, to service-connected residuals of prostate.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In February 2013, the RO increased the disability rating for residuals of prostate cancer to 40 percent and granted TDIU, effective November 24, 2010.  As these actions did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

A January 2014 letter notified the Veteran that he was scheduled for a video conference hearing before a member of the Board on April 29, 2014.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 


FINDINGS OF FACT

1.  The Veteran's prostate cancer has not reoccurred and there is no metastasis.

2.   The residuals of prostate cancer are manifested predominantly by voiding dysfunction.

3.  Urinary incontinence requires absorbent materials that must be changed more than 4 times per day.

4.  Prior to November 24, 2010, the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for prostate cancer residuals was proper, but only to a rating of 60 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for assignment of TDIU prior to November 24, 2010, have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice, Assistance and Due Process


Proper notice of the reduction of the rating for prostate cancer was provided to the Veteran by letter in December 2009.  See 38 C.F.R. § 3.105(e), (i) (2014).  After the reduction was proposed, he was provided with the opportunity to submit additional evidence and request a predetermination hearing.  A request for a hearing was not received.  Additional evidence was received but it pertained to another claim.  Thus, the notice and due process provisions of 38 C.F.R. § 3.105 for followed for a reduction, which is contemplated by Diagnostic Code 7528 when evaluating prostate cancer.

Additionally, the Veteran's service treatment records and VA treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in April 2009, October 2009, February 2010, February 2011, and September 2012.  The record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, VA's duty to assist has been met.

Residuals of Prostate Cancer

The Veteran seeks a rating in excess of 40 percent for residuals of prostate cancer, which are currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  The rating in effect was originally reduced to 20 percent from 100 percent in the March 2010 rating decision.  The reduction was changed to 40 percent in the subsequent February 2013 rating decision.

Under Diagnostic Code 7528, prostate cancer is rated 100 percent following surgery with a mandatory VA examination at the expiration of six months following the end of active therapy.  If there has been no local reoccurrence or metastasis, the disability is rated on the basis of voiding dysfunction or as renal dysfunction, whichever is predominant.  To put it another way, Diagnostic Code 7528 contemplates that, once therapeutic procedures have ceased, there is a reduction in disability ratings to cover only those aftereffects of the prostate cancer and therapeutic procedures that adversely affect the veteran's ability to function under the ordinary conditions of daily life.  That is, a reduction of the rating is expected once there is no reoccurrence and the disability is rated on the residuals.  Tatum v. Shinseki, 24 Vet. App. 129, 143 (2010).  

As more thoroughly discussed below, the Veteran's prostate cancer residuals have resulted predominantly, if not exclusively, in a voiding dysfunction.  There is no evidence of kidney dysfunction.  Under 38 C.F.R. § 4.115a (2014), voiding dysfunction may be rated on the basis of either urinary leakage, frequency, or obstructed voiding.  As the Veteran's current 40 percent rating is equal to or greater than the maximum ratings for urinary frequency and obstructed voiding, a higher schedular rating is only available on the basis of urinary leakage.

As to urinary leakage, the next higher maximum rating, 60 percent, is warranted if the Veteran requires the use of, inter alia, absorbent materials that must be changed more than 4 times per day.

The Veteran was diagnosed with prostate cancer in December 2008 and underwent prostatectomy in March 2009.  He has not received any cancer treatment since March 2009.

On VA examination in April 2009, the Veteran reported urinary leakage that requires an absorbent pad as many as 30 times per day.

On VA examination in October 2009, the Veteran reported urinary continence at night and that he wears an absorbent pad at night and when leaving his house.  

VA treatment records from March 2010 and August 2010 show that the Veteran reported urinary leakage that requires four to five absorbent pads per day (two to three pads during the day and two pads during the night).

On VA examination in February 2011, the Veteran reported urinary leakage that requires an absorbent pad three times per day.

On VA examination in September 2012, the Veteran reported urinary leakage that requires an absorbent pad four to five times per day.  The Veteran explained that he avoids daytime leakage by keeping his bladder empty:  urinating ten times per day.  At night, however, or when he is not near a toilet, leakage is unavoidable.  For this reason, he cannot work for long periods of time without a toilet nearby. 

Although noted as sometimes four or fewer, the evidence tends to show that the Veteran's urinary leakage requires absorbent pads that must be changed more than four times per day.  Essentially, this criterion is based on lay evidence as the frequency of changing absorbent pads is an experience capable of lay observation.  The Veteran has reported the frequency to medical professionals and they have appeared to endorse the number.  Nothing in the evidence indicates that the Veteran is not credible in these reports.  When resolving reasonable doubt in his favor, the Board finds that his disability picture more closely approximates the criteria for a 60 percent rating rather than a 40 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

As the evidence does not show active therapy, reoccurrence or metastasis of prostate cancer, or residual symptoms of renal dysfunction, the reduction of the 100 percent rating for prostate cancer was proper.  However, the Board concludes that the reduction should be only to a 60 percent rating from June 1, 2010.  

The Board notes there is evidence of erectile dysfunction that is a residual of the prostate cancer and treatment.  Erectile dysfunction has already been evaluated under its own diagnostic code.  The Veteran has been in receipt of special monthly compensation based upon the loss of use of his creative organ (i.e., his erectile dysfunction).  See 38 U.S.C.A. § 1114(k) (West 2002).  Thus, it is not necessary to further discus this residual.  Additionally, the Veteran is also separately evaluated for scars related to the surgery.

The Board finds that no other residuals or symptoms in the record appear related to his prostate cancer, nor is there evidence that the Veteran should be rated for any additional disabilities or under a different diagnostic code to cover any service related symptomology not otherwise covered by Diagnostic Code 7528.  
 
The Veteran's service-connected residuals of prostate cancer result in urinary leakage.  The rating criteria for malignant neoplasms of the genitourinary system reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule for the genitourinary system; the assigned schedular rating for the service-connected residuals of prostate cancer is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Additionally, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

From June 1, 2010 to November 24, 2010, the Veteran was in receipt of the following disability ratings:  60 percent for prostate cancer, 30 percent for posttraumatic stress disorder (PTSD), 10 percent for tinnitus, and zero percent for hearing loss and erectile dysfunction.  Accordingly, the Veteran meets the schedular rating requirements for TDIU under 4.16(a).

As to his employability, an April 2009 VA examiner opined that prostate cancer affects the Veteran's employability to the extent that he is easily fatigued.  A February 2010 VA examiner opined that PTSD affects the Veteran's employability to the extent that he is moody and has difficulty maintaining relationships.  The Veteran does not contend and the evidence does not indicate that his service-connected tinnitus, hearing loss, or erectile dysfunction affect his employability.  His May 2012 TDIU application lists only prostate cancer and PTSD.

As to his education, the Veteran has completed two years of college.  The February 2010 VA examiner noted that the Veteran had no difficulty understanding simple or complex tasks and that he is fully capable of managing his funds.

As to his occupational experience, the Veteran reported in May 2012 that he was last employed as a self-employed welder from 2003 to 2008.  TDIU was assigned effective November 2010 when he received an increased rating for PTSD.  Interestingly, he was able to work as recently as 2011 as noted in the September 2012 VA examination report.  As the Veteran has been able to work after his service-connected disabilities worsened to the point of warranting a 70 percent rating for PTSD, a 60 percent rating for prostate cancer, and a TDIU, the Board finds that his disabilities did not preclude him from securing and following a substantially gainful occupation prior to November 24, 2010, when his symptomatology was less severe.  Additionally, the Veteran's symptoms did not preclude him from continuing as a self-employed welder so long as he was able to work near a restroom.  

In consideration of this evidence, the Board finds that the preponderance of the evidence is against the claim for TDIU prior to November 24, 2010.  Thus, there is no doubt to be resolved; and TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

The reduction of the disability rating for residuals of prostate cancer was proper, but only to the extent of a 60 percent rating; a restoration of a 60 percent rating from June 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU prior to November 24, 2010, is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


